DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Oh discloses a device arranged for wireless communication (a wireless communication device includes a first communication module, a second communication module; paragraph 0057), the device comprising : a transceiver circuit (RF transceiver 110), wherein the transceiver circuit (the communication module may include a RF transceiver ; paragraph 0058) is arranged for a first transceiving according to a first communication protocol (Bluetooth protocol), 3wherein the transceiver circuit (the second communication module 200 may include a RF transceiver 210) is arranged for a second transceiving (RF transceiver 210) according to at least one second communication protocol (handover protocol; transmit and receive a handover request message and a handover select message by using an out of band channel of an NFC method ;paragraph 0059), wherein the first communication protocol is one of plurality of communication protocols (the Handover Select message may further include channel information configured to decide a Group Owner in the second networking system; paragraph 0058-0059), wherein each communication protocols of the plurality of communication protocols comprises a definition of transceiving (the Handover Select message may include connection time information on a time consumed for a connection of the second networking system; paragraph 0012, 0014), a definition of a handover protocol and protocol messages, wherein the handover protocol (Connection Handover Mechanism, information request for Wi-Fi direct P2P may also 
Regarding claims 1, 10, the prior art and  Choi et al (US 20160112839 A1) and Fu et al (US 20120040620 A1) and Liu et al (US 20200137703 A1) and Burchill et al (US 20130331137 A1) either alone or in combination fails to teach the features of determining whether the second connection is to be established via the selected second communication protocol based on the initial protocol indication; determining whether the second connection is to be established via a selected channel based on the initial channel indication; executing the handover sequence by sending an initial handover select message if the second connection is to be established; determining a second protocol indication and a second channel indication, wherein the second channel indication is different from the  initial channel indication, wherein the second channel indication indicates  at least one third channel to be used for the second  connection; and 5sending a second handover request message, wherein the second handover request message comprises the second protocol indication and the second channel indication.


	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641